Motion for a reargument or for leave to appeal to the Court of Appeals denied, with ten dollars costs. Motion for a stay granted pending the granting or final refusal by the Court of Appeals of leave to appeal, on appellant’s filing the undertaking required by section 593 of the Civil Practice Act, on condition, however, that the undertaking required by the order of this court entered October 5, 1935, has been filed and is still in full force and effect. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.